UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1265



CATHY LITTLE,

                                               Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General, United
States Postal Service,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CA-03-3403-MJG)


Submitted:   August 3, 2005                 Decided:   August 17, 2005


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cathy Little, Appellant Pro Se. Tarra Deshields Minnis, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Cathy Little appeals the district court’s orders granting

summary judgment for Appellee on some claims, and implementing the

jury’s verdict on other claims, in this action arising under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e - 2000e-17

(2000), and 42 U.S.C. § 1981 (2000).    We have reviewed the record

and find no reversible error.   Accordingly, we affirm based on the

jury’s verdict and for the reasons stated by the district court.

See Little v. Potter, No. CA-03-3403-MJG (D. Md. Mar. 3, 2005).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -